DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 08/16/2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-16, and 18-20 are currently pending in the instant application.
-. It is noted that claim 17 has been cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1. – an association portion, claims 11, 14, 15.
2. – a calculation portion, claims 12, 13.
3. – a visualization portion, claims 12, 13.
4. – a processing unit, claim 16.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
In the instant case:
1. – In claims 1, 3, 7, 9, 10, 11, 14, 15 and 20. Based on the provided claim language and per BRI, it is unclear what applicant intends to encompass with the term “an external memory”, because the term "memory" does not mean necessarily a memory chip, but can indicate any memory area at a logical level; hence, the sentence, "an external memory connected to said neural network" indicates, in its broadest construction, a memory area that can communicate with the neural network algorithm but it is not the same memory area which stores the neural network algorithm itself or on which the algorithm itself operates.
2. – In claims 1, 9-11, and 14-15. The expression "….part or all of the intermediate data generated by said neural network during the calculation…" includes the network output itself; hence, it is unclear whether or not is taken into account to include the error gradients for the weights, when the neural network is being trained. In other words, the term “intermediate data” is considered a broad term, because the claim language fails to provide specifically what “intermediate data” means, what parameters are taken into account apart from the image of the object. The provided claim language is only directed to an input and an output, without 
3. – In claims 12 and 13. These claims are dependent from independent claim 11, however, claim 12 recites “a calculation portion for calculating...”, and claim 13 further recites an additional “a calculating portion for calculating…”, hence it is unclear whether both claimed “calculation portion” are different devices or both calculations are performed by a single calculation device.
4. - In claims 12 and 13. These claims are dependent from independent claim 11, however, claim 12 recites “a visualization portion for visualizing the association…”, and claim 13 further recites an additional “a visualization portion for visualizing the association…”, hence it is unclear whether both claimed “visualization portion” are different devices or both visualizations are performed by a single visualization device.
5. – In claim 3. The expression “predetermined data structure” is unclear and vague because there is not proper support and/or has not been appropriately explained in the disclosure. The only support for such “data structure” is for the term “specific data structure”, hence the claim is indefinite because the two terms -predetermined and specific- are not synonyms, and it is unclear why the applicant used two different terms.
6. – In claims 1, 9, 11 and 14. The expression “feature of said object” is broad and unclear since there are no specifics as what “feature” is referring to ?. For example, it is unclear what type of object is?, is a dynamic or static object ?, has the object any particular shape or size ?. 

Accordingly, appropriate correction and/or clarification are earnestly solicited.
Dependent claims 2-8, 12-13, 16 and 18-20, these claims are also rejected under this section due to their dependency directly or indirectly of rejected base claims 1 and 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. A patentable subject matter is required to be directed to one of the following four statutory categories of 35 U.S.C 101: process, machine, manufacture or composition of matter.
Regarding claim 18, this claim is directed to storage medium. The United States Patent and Trademark Office (USPTO) is obliged to give claims per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. Transitory embodiments are not directed to statutory subject matter.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. Therefore, Applicant A non-transitory computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for…..”. Other language alternatives may be acceptable.
Such an amendment would typically not raise the issue of new matter, even when the specification is silent, because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. 
Accordingly, appropriate correction and /or clarification are earnestly requested.

Examiner notes wherein the claims have been addressed below, in view of the prior art of record, as best understood by the Examiner in light of the 35 U.S.C. 101 and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections provided herein.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al (NPL document “Associating grasp configurations with hierarchical features in convolutional neural networks" – from IDS – 2017).
Regarding claims 1, 9-11, 14-16, and 18, Ku teaches a method-apparatus-system-storage medium for controlling a robot / the associated method-apparatus for image recognition / the associated method-apparatus for information processing, using a neural network connected to an external memory to conduct the controlling of said robot (e.g. see abstract, "In this work, we provide a solution for posturing the anthropomorphic Robonaut-2 hand and arm for grasping based on visual information. A mapping from visual features extracted from a convolutional neural network (CNN) to grasp points is learned”), the method characterized by comprising:
inputting input data into the learned neural network to obtain output data through a calculation by said neural network, wherein said input data comprises an image about an object, said output data comprises control data about said robot, and said robot controls said object based on said control data (see page 2436, section IV-Approach, right column- "To learn how to grasp a previously unseen object, we use a CNN model similar to Alexnet [31] introduced by Yasinski [30] and implemented with Gaffe [32] to identify visual features that represent meaningful characteristics of the geometric shape of an object to support grasping”, see also examples in figures 7-8 on page 2439);

    PNG
    media_image1.png
    729
    588
    media_image1.png
    Greyscale

 and 
         
    PNG
    media_image2.png
    429
    595
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    459
    586
    media_image3.png
    Greyscale

establishing an association between part or all of intermediate data generated by said neural network during the calculation and said input data and/or said output data, and recording said part or all of the intermediate data in said ………….., wherein said part or all of the intermediate data represents a feature of said object related to said control data (see page 2434, figure 1; see page 2436, section IV-Approach, right column, "ln this section, we describe how to identify features that activate consistently among the training data. We call these identified features that capture the hierarchical support relations between filters in different CNN layers hierarchical CNN features. We discover the locations of these features by repeatedly tracing filter activations backwards in the CNN along a single path. We then discuss how grasp points, Cartesian grasp positions of end effectors, are generated based on offsets between features and robot end effectors" and following discussion; page 2438, left column- "During testing, the hierarchical CNN features associated with grasp offsets are first identified. The 3D positions of these features are then located through backpropagation to the 3D point cloud. A set of possible grasp positions are then calculated based on the grasp offsets and the 3D positions of the corresponding hierarchical CNN features. The grasp points for the robot hand frame, and end points for the thumb and index finger are then determined by the weighted mean position of the corresponding set of possible grasp positions with the feature responses as weights".
In addition, Examiner would like to point out that when considering the known functionality of a neural network algorithm, it is clear that the associations are calculated separately from the neural network by extraction of intermediate data from each of its layers. The images extracted from the intermediate layers clearly establish an association between intermediate data and input data, and when the error rates are computed defines an association between intermediate data and output data.
Ku teaches substantially the claimed invention, but does not expressly teach “recording the data in an external memory”.  
Nevertheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to understand that in order to run the experiments described in 
Regarding claim 2, Ku teaches as discussed above in claim 1. Ku further teaches wherein, establishing an association between said part or all of the intermediate data and said input data and/or said output data comprises at least one of: establishing an association between each input data and the intermediate data corresponding thereto; establishing an association between each class of input data and the intermediate data corresponding to that class of input data; establishing an association between each class of intermediate data and the input data corresponding to that class of intermediate data (see page 2434, figure 1; see page 2436, section IV-Approach, right column, "ln this section, we describe how to identify features that activate consistently among the training data. We call these identified features that capture the hierarchical support relations between filters in different CNN layers hierarchical CNN features. We discover the locations of these features by repeatedly tracing filter activations backwards in the CNN along a single path. We then discuss how grasp points, Cartesian grasp positions of end effectors, are generated based on offsets between features and robot end effectors" and following discussion; page 2438, left column- "During testing, the hierarchical CNN features associated with grasp offsets are first identified. The 3D positions of these features are then located through backpropagation to the 3D point cloud. A set of possible grasp positions are then calculated based on the grasp offsets and the 3D positions of the corresponding hierarchical CNN features. The grasp points for the robot hand frame, and end points for the thumb and index finger are then determined by the weighted mean position of the corresponding set of possible grasp positions with the feature responses as weights".).
Regarding claim 3, Ku teaches as discussed above in claim 1. Ku further teaches, wherein, recording said part or all of the intermediate data in said external memory comprises: storing both said input data and said intermediate data based on a predetermined data structure; storing said intermediate data and said association; processing and storing said intermediate data(see page 2434, figure 1; see page 2436, section IV-Approach, right column, "ln this section, we describe how to identify features that activate consistently among the training data. We call these identified features that capture the hierarchical support relations between filters in different CNN layers hierarchical CNN features. We discover the locations of these features by repeatedly tracing filter activations backwards in the CNN along a single path. We then discuss how grasp points, Cartesian grasp positions of end effectors, are generated based on offsets between features and robot end effectors" and following discussion; page 2438, left column- "During testing, the hierarchical CNN features associated with grasp offsets are first identified. The 3D positions of these features are then located through backpropagation to the 3D point cloud. A set of possible grasp positions are then calculated based on the grasp offsets and the 3D positions of the corresponding hierarchical CNN features. The grasp points for the robot hand frame, and end points for the thumb and index finger are then determined by the weighted mean position of the corresponding set of possible grasp positions with the feature responses as weights".).
Regarding claims 4 and 12, Ku teaches as discussed above in claims 1 and 11. Ku further teaches, further comprising: calculating the correlation of said part or all of the intermediate data with said input data; and visualizing the association, by representing, in a first manner, said intermediate data having a first correlation and/or said input data having an association with said intermediate data having the first correlation, and by representing, in a second manner, said intermediate data having a second correlation and/or said input data having an association with said intermediate data having the second correlation, wherein, said first manner is different from said second manner, and said first correlation is different from said second correlation (e.g. as explained in page 2436-2437-section IV.A-Identifying consistent features- finding hierarchical features implies correlating activations of certain filters in the convolution layers to particular locations in the input data (see figure 5 below). Each correlation has a visual representation associated to it and different kinds of objects will exhibit different correlations and visual representations (see figure 4 below)).
       
    PNG
    media_image4.png
    484
    594
    media_image4.png
    Greyscale

    
    PNG
    media_image5.png
    405
    596
    media_image5.png
    Greyscale

Regarding claims 5 and 13, Ku teaches as discussed above in claims 1 and 11. Ku further teaches, further comprising: according to the frequency of utilization of said part or all of the intermediate data, calculating the degree of importance of said part or all of the intermediate data; and visualizing the association, by representing said intermediate data having a first degree of importance and/or said input data having an association with said intermediate data having the first degree of importance in a first manner and by representing said intermediate data having a second degree of importance and/or said input data having an association with said intermediate data having the second degree of importance in a second manner, wherein, said first manner is different from said second manner, and said first degree of importance is different from said second degree of importance (e.g. in view of section IV-A - Ku teaches that information is extracted from filters which are consistently activated, which can be considered a way to attribute a degree of importance to these filters. In addition, page 2437, right column indicates that a selection based on such degree of importance is made on the basis of a mathematical algorithm CNN that are by nature hierarchical, and expressing this degree visually would be a mere obvious implementation of how presenting the information, hence there is no an inventive step).
Regarding claims 6 and 19, Ku teaches as discussed above in claims 4 and 5. Ku does not teaches, further comprising: notifying a user of at least one of said intermediate data represented in said first manner and said intermediate data represented in said second manner. Nevertheless, although the step of “notifying a user” is not specified, it was common knowledge that performing notifications is a popular choice among a finite number of options for alerting/presenting information to a user, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ku by using notification feature to a user,  since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Claims 7, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ku, as applied above in claims 4 and 5 above, in view of Zeiler et al (NPL document “Visualizing and Understanding Convolutional Networks" – from IDS – 2014).
Regarding claims 7, 8 and 20, Ku teaches as discussed above in claims 4 and 5. Ku does not teaches (claims 7 and 20) further comprising at least one of: deleting or invalidating one of said intermediate data represented in said first manner and said intermediate data represented in (claim 8) further comprising: causing said neural network relearning.
However, in the same field of endeavour or analogous art, Zeiler teaches the claimed features implemented in a novel visualization technique that
gives insight into the function of intermediate feature layers and the operation of the classifier. Used in a diagnostic role, these visualizations allow us to find model architectures that outperform Krizhevsky et al. on the
ImageNet classification benchmark. We also perform an ablation study
to discover the performance contribution from different model layers. We
show our ImageNet model generalizes well to other datasets: when the
softmax classifier is retrained, it convincingly beats the current state-of the-art results on Caltech-101 and Caltech-256 datasets – See also pages 821-822- section 3 -Training Details and see figure 1 below.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide Ku with the teachings of Zeiler, since such a combination would provide Ku the .

    PNG
    media_image6.png
    733
    826
    media_image6.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – NPL Document “RGB-D Object Recognition and Grasp Detection Using Hierarchical Cascaded Forests” to Asif et al – 2017- which is directed to an efficient framework to perform recognition and grasp detection of objects from RGB-D images of real scenes. The framework uses a novel architecture of hierarchical cascaded forests, in which object-class and grasp-pose probabilities are computed at different levels of an image hierarchy (e.g., patch and object levels) and fused to infer the class and the grasp of unseen objects. We introduce a novel training objective function that minimizes the uncertainties of the class labels and the grasp ground truths at the leaves of the forests, thereby enabling the framework to perform the recognition and grasp detection of objects. Our objective function is learned from features that are extracted from RGB-D point clouds of the objects. For that, we propose a novel method to encode an RGB-D point cloud into a representation that facilitates the use of large convolution neural networks to extract discriminative features from RGB-D images. We evaluate our framework on challenging object datasets, where we demonstrate that our framework outperforms the state-of-the art methods in terms of object-recognition and grasp-detection accuracies. We also show 
2. – US 2019/0147327 to Martin – which is directed to a plurality of convolution layers of a CNN, the input data for that layer is processed by convolving the input data for that layer using the weights associated with that layer. For a first layer, the ‘input data’ can be considered to be the initial input to the CNN, which may in some examples be an image—for example where the CNN is being utilized for vision applications. The first layer processes the input data and generates a first set of intermediate data that is passed to the second layer. The first set of intermediate data may also take the form of a number of planes of data. The first set of intermediate data can be considered to form the input data for the second layer which processes the first intermediate data to produce output data in the form of second intermediate data. Where the CNN contains a third layer, the third layer receives the second intermediate data as input data and processes that data to produce third intermediate data as output data. Therefore reference herein to input data may be interpreted to include reference to input data for any layer. For example, the term input data may refer to intermediate data which is an output of a particular layer and an input to a subsequent layer. This is repeated until the final layer produces output data that can be considered to be the output of the CNN.
3. – US 5,086,479 to Takenaga et al – which is directed to information processing apparatus using a neural network learning function has a first operating apparatus (for example, a computer system) and a second operating apparatus (for example, a pattern recognition apparatus) associated with each other via a communication medium (for example, a communication cable). The computer system includes a learning section having a first neural network means and serves to adjust the weights of connection therein as a result of learning with a learning data signal supplied thereto from the pattern recognition apparatus via the communication cable. The pattern recognition apparatus includes an associative output section having a second neural network means and receives data on the adjusted weights from the learning section via the communication cable to reconstruct the second neural network means with the data on the adjusted weights. The pattern recognition apparatus with the associative output section having the reconstructed second neural network means performs pattern recognition independently of the computer system with the communication cable being brought into an electrical isolation mode.
4. - US 5,321,795 to Alvarez de Toledo – which is directed to a general purpose acting intelligent system includes a pattern association central subsystem which modifies actions taken by an output subsystem through a statistical valuation of the positive or negative effects of associations based upon the proximity in time between perception patterns 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B